There was no error in the instructions given by the trial judge in stating *Page 571 
that there was no relaxation of the rule of care required of a driver when, through his own negligence, he met with an emergency. In the instant case, there was a question as to whether defendant was forced into the ditch on the right side of the road or drove into it through his own carelessness. As a result, the rear hind wheel of the car ran into the ditch on the right side of the road. Defendant claims that he did not stop his car because he feared that the wheel might sink into the soft earth. The rate at which he was going is disputed. He admits that he proceeded for over 60 feet along the ditch. Plaintiff claims that he drove 106 feet before he drove back onto the road. In so doing, however, he drove to the wrong side of the road and into the pathway of plaintiff's car. The collision followed. Irrespective of whether any emergency arose or not, the instructions were correct and in accordance with the decisions of this court. In Bacon v. Payne, 220 Mich. 672,679, we said:
"The rule of exoneration from negligence where the injured party acted in an emergency does not apply if his conduct is rash and reckless. That by carelessly keeping too close to the track in his haste Oliver voluntarily and recklessly exposed himself to an extreme risk, which plaintiff claims was caused by another's negligence, is evident. In Cook v. Johnston,58 Mich. 437 (55 Am. Rep. 703), where the risk was taken to save property, the court held in substance (quoting from the syllabus) that:
" 'One who voluntarily exposes himself to evident risks caused by another's negligence cannot recover against the latter for bodily injuries resulting from such exposure even though the exposure was for the purpose of saving property or the life of an animal.' "
In Walker v. Rebeuhr, 255 Mich. 204, we quote with approval the law laid down in Huddy on Automobiles (8th Ed.), p. 359, as follows: *Page 572 
"One who suddenly finds himself in a place of danger, and is required to act without time to consider the best means that may be adopted to avoid the impending danger, is not guilty of negligence if he fails to adopt what subsequently and upon reflection may appear to have been a better method, unless the emergency in which he finds himself is brought about by his own negligence."
The judgment should be affirmed.
SHARPE and FEAD, JJ., concurred with BUTZEL, J.